  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 1 of 18 PageID #:2925




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

KATHERINE BLACK,                     )
                                     )
                Plaintiff,           )
v.                                   )            Case No. 17-cv-00101
CHERIE WRIGLEY,                      )
MELISSA COHENSON,                    )            Honorable Matthew F. Kennelly
BRIAN A. RAPHAN, P.C., and           )
PAMELA KERR,                         )
                                     )
Defendants.                          )


    DEFENDANT KERR’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
              DOCUMENT PRODUCTION AND TESTIMONY
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 2 of 18 PageID #:2925




       Plaintiff Katherine Black (“Plaintiff”) moves to compel defendant forensic accountant

Pamela Kerr (“Kerr”) to produce nearly all documents identified on her Amended Privilege Log

and sit for a second deposition. Her motion is procedurally and substantively flawed. As to

procedure, Plaintiff filed her motion without meeting and conferring on the issues in violation of

Local Rule 37.2. She knew that Kerr had withheld documents based on privilege as early as

February 2018. She received Kerr’s privilege log two days before Kerr’s deposition in August

2018. Yet her counsel made no effort to consult with Kerr’s counsel to understand or resolve

issues of privilege ahead of the deposition.         Instead, Plaintiff forged ahead with Kerr’s

deposition, and her counsel questioned the witness extensively about the log in an attempt to

manufacture bases for a motion to compel. Over a month after the deposition, again without

conferring with Kerr’s counsel, Plaintiff filed her motion to compel.

       On the merits, Plaintiff claims that because Kerr was not a party to various litigations, the

common interest/joint defense doctrine does not apply to communications (i.e. emails) in which

she was included. This argument is fundamentally flawed because Kerr was involved in the

privileged communications as a consulting expert, respondent to a temporary restraining order

and a party to one of the cases in New York.             The common interest doctrine protects

communications – like the ones identified on Kerr’s privilege log – to allow multiple parties and

their counsel, agents and representatives to freely discuss legal matters in which they have a

common goal. Kerr properly withheld and logged privileged communications to protect the legal

advice and work product of attorneys in cases where she consulted as an expert with parties

whose interests are adverse to Plaintiff and/or Plaintiff’s immediate family.

       Defendants have been conferring with Plaintiff to reach an agreement that would allow

for production of documents confidentially and without waiver of any privilege. Kerr intends to


                                                 1
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 3 of 18 PageID #:2925




produce approximately two thirds of the documents previously logged and serve a Second

Amended Log identifying the remaining emails and document (or parts thereof) Kerr continues

to withhold based on privilege. The remaining issues before this Court on Plaintiff’s motion to

compel should narrow considerably.

                       RELEVANT BACKGROUND INFORMATION

       Plaintiff’s argument that the privileges have been waived rests primarily on Plaintiff’s

misstatement that Kerr was only a witness. (Plaintiff’s Memorandum of Law in Support of

Motion to Compel Document Production and Testimony of Defendant Pamela Kerr (“Memo”),

Dkt. No. 192, at 1.) To understand why these emails are covered by the attorney-client and/or

work product privileges and not waived by including Kerr as a recipient it is necessary to review

the relationship among the individuals identified on the emails.

       This acrimonious family dispute arises from events after the death of Renata Black, who

was the mother of Bernard Black (Plaintiff’s husband) and Joanne Black. After Renata died,

Bernard Black learned that his mother had left almost her entire estate to his sister, Joanne Black.

Bernard Black filed a Conservatorship Proceeding in the Denver Probate Court (hereinafter

“DPC”) seeking to be the Conservator over Joanne’s estate (including the assets Renata left to

Joanne). Ultimately, the DPC found Bernard Black guilty of civil theft for invading the assets of

his sister Joanne’s estate. Bernard, his wife (the Plaintiff here) and children began filing lawsuits

across the country including state and federal actions in Illinois, guardianship proceeding in New

York, probate proceeding in New York and two federal litigations in New York.                 These

litigations involved family members, Anthony Dain and Cherie Wrigley, who aligned against

Bernard Black and Plaintiff in attempting to assist Joanne (the Protected Person) and her

lawyers. These individuals include:



                                                 2
    Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 4 of 18 PageID #:2925




           Anthony Dain: Mr. Dain is a California practicing attorney and is Bernard and
            Joanne Black’s first cousin. Mr. Dain appeared as counsel in the DPC and conducted
            examinations in the evidentiary hearing where the Court found by clear and
            convincing evidence that Bernard Black committed civil theft. Mr. Dain also
            provided legal advice to his sister, Cherie Wrigley in various matters.

           Cherie Wrigley: Cherie Wrigley is Anthony Dain’s sister and also first cousins with
            Bernard and Joanne Black. Ms. Wrigley opposed Bernard Black’s appointment as
            Conservator in the DPC proceeding, cross moved to become Joanne’s guardian in
            New York and is a defendant in pending litigation in New York against Bernard
            Black and his children.

           Gayle Young: was appointed as Joanne Black’s Guardian Ad Litem in the DPC. Ms.
            Young retained Kerr for her forensic accounting services in the DPC.

           Lisa Diponio: Ms. Diponio was Joanne Black’s Court Appointed Counsel in the
            DPC.

           Pamela Kerr: Ms. Kerr is a CPA, CFE and FCPA licensed in Colorado and was
            retained by Ms. Young to conduct a forensic review of Joanne Black’s
            Conservatorship estate. The DPC relied in part on Ms. Kerr’s report in finding that
            Bernard Black committed civil theft.1 After the DPC proceeding, Ms. Kerr was
            retained as a consulting expert assisting Joanne Black’s team in the New York
            Guardianship Proceeding and in the Surrogate Court action in Westchester County,
            New York.

           Ira Salzman: Mr. Salzman was Joanne Black’s Court Appointed Counsel in the New
            York Guardianship Proceeding.

           Melissa Cohenson: Ms. Cohenson is an attorney in New York and she represented
            Ms. Wrigley in the New York Guardianship Proceeding. At the time of the various
            litigations, Ms. Cohenson worked at Brian Raphan, P.C.

        As Anthony Dain testified at his deposition on September 6, 2018 (before Plaintiff filed

her motions to compel in this lawsuit), these individuals entered into an oral joint defense

agreement long before Plaintiff filed this lawsuit. The joint defense agreement was later reduced

to writing. The individuals then communicated frequently regarding legal strategy about the

cases and with the common interest in protecting Joanne and her assets. The communications

among the Defendants (in addition to Anthony Dain, Ira Salzman, Gayle Young and Lisa

1
  None of the documents Kerr withheld as privileged in this case have anything to do with the report she
filed as a retained expert in the DPC proceeding 2015.

                                                    3
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 5 of 18 PageID #:2925




Diponio) generally do not relate to any claims or defenses in this lawsuit. However, Plaintiff

issued overly broad interrogatories and requests seeking essentially all communications among

the Defendants related to Plaintiff.     (Kerr’s Responses to Interrogatories and Requests for

Production are attached here as Exhibits A and B, respectively.) Although Kerr objected on the

basis of relevancy and overbreadth, Kerr logged several hundred email communications among

the Defendants – these are the emails at issue in this motion to compel.

                           RELEVANT PROCEDURAL HISTORY

       Defendants asserted the common interest/joint defense privilege in responding to written

discovery over ten months ago, in February of 2018. At that time, Kerr stated she would not

produce communications protected by the attorney-client privilege, work product doctrine and/or

common interest/joint defense privilege. Although Plaintiff never asked for a privilege log, Kerr

voluntarily provided a privilege log on August 29, 2018, two days before her deposition.

Plaintiff’s counsel made no attempt to discuss the log with Kerr’s counsel. In fact, never once

from the time Kerr raised the privileges in February 2018 to the time of Kerr’s deposition on

August 31, 2018 did Plaintiff’s counsel challenge Kerr’s assertion of privileges, seek to consult

with Kerr’s counsel to discuss the contours of the privileges or request that the deposition be

postponed until the parties could address privilege issues. Instead, Plaintiff’s counsel chose to

question Kerr at her deposition about the basis of her assertion of privilege even though Kerr

testified she had no role in asserting privileges or preparing the log.

       Two weeks after Kerr’s deposition, on September 11, 2018, Plaintiff’s counsel sent a

letter collectively to all Defendants asserting categorical objections to the assertion of privileges,

and requesting that they produce the documents and sit for additional depositions. (Memo at 2

and Ex. 13.) On September 13, counsel for Kerr and counsel for Plaintiff spoke by telephone



                                                  4
     Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 6 of 18 PageID #:2925




and agreed that Kerr would produce an amended privilege log and Plaintiff would produce her

first privilege log on September 18. Kerr complied. Plaintiff did not. Then, once again without

first attempting to meet and confer or even discuss with counsel the basis of Kerr’s privilege

assertion, on October 1, 2018, Plaintiff filed motions to compel against the Defendants. Since

receiving the motions to compel, the Defendants have been diligently working toward reaching a

stipulation with Plaintiff to allow for production of many of the subject documents.2

                                            ARGUMENT

I.       KERR PROPERLY WITHHELD PRIVILEGED DOCUMENTS

         The attorney-client privilege belongs to the client and therefore the client must consent to

waiver. Ctr. Partners, Ltd. v. Growth Head GP, LLC, 2012 IL 113107, ¶ 35. Kerr, a consulting

expert, has no control over the decision to maintain the privilege and therefore cannot waive any

of the privileges. The clients – Ms. Black, Ms. Wrigley, and Mr. Dain – are the ones that may

waive any privileges.      Accordingly, as part of her obligations under the common interest

agreement, Kerr has properly withheld the email communications and documents that are

protected by the attorney-client privilege and/or work product doctrine. Plaintiff, however,

claims that the parties’ inclusion of Kerr on the email communications waived such privileges.

Plaintiff’s assumption of waiver is based on the false premise that Kerr was simply a “witness.”

(Memo at 1.) Contrary to Plaintiff’s assertion, the common interest/joint defense doctrine

defeats any argument of waiver.

         A.     The Email Communications Are Covered by Attorney-Client and/or Work-
                Product Doctrine



2
 While the parties have yet to execute the stipulation, it appears imminent. Kerr’s agreement to produce
certain documents under the stipulation is not meant to undermine her claim that such documents are
subject to attorney-client, work product and/or common interest privileges.

                                                    5
    Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 7 of 18 PageID #:2925




        The protections of the attorney-client privilege and work-product doctrine extend to third

parties involved in litigations and such disclosure does not constitute waiver.3 (See Lawrence E.

Jaffe Pension Plan v. Household Intern., Inc., 244 F.R.D. 412, 420 (N.D. Ill. 2006) (“the

complexities of modern existence prevent attorneys from effectively handling clients’ affairs

without the help of others, [and] the attorney-client privilege must include all persons who act as

the attorney’s agents.” (citing Cavallaro v. United States, 284 F.3d 236 (1st Cir. 2002)); see also

Fed. R. Civ. P. 26(b)(3) (the work product doctrine protects “documents and tangible things . . .

prepared in anticipation of litigation or for trial by or for another party or by or for that other

party’s representative (including the other party’s attorney, consultant, surety, indemnitor,

insurer, or agent)” (emphasis added).)4 And, a document can be created by a party or the party’s

agent and still be protected under the work-product doctrine. See Trepanier v. Chamness, Case

No. 00 C 2393, 2005 U.S. Dist. LEXIS 23293, *22 (N.D. Ill. Oct. 12, 2005) (“under Caremark

parties to an action . . . can author documents in anticipation of litigation and be covered by the

work product doctrine.”) Courts have specifically held that the protections of attorney-client

privilege and work product doctrine extend to accountants working on behalf of a client or the

client’s attorney and their work product. (Heriot v. Byrne, 257 F.R.D. 645, 664 (N.D. Ill. 2009)

(“Courts have found that accountants can qualify as ‘agents’ or ‘representatives’ under Rule

26(b) when they act as the agent of the party or the party’s attorney.)


3
  Plaintiff argues that Illinois law applies to the attorney-client privilege and common interest doctrine. In
conducting the choice-of-law analysis, New York law should apply because New York has the most
substantial relationship to the parties and communications in this action. See Equity Residential v. Kendall
Risk Mgmt., 245 F.R.D. 557, 564 (N.D. Ill. 2007) (applying Rest. (Second) Conflict of Laws § 139 (2)).
However, because the result would be the same under Illinois and New York law, this is a non-issue.
4
  Without legal support, Plaintiff argues email communications involving Kerr and rest of Joanne’s legal
team concerning legal strategy are not protected by work-product/common interest doctrines. (Memo. at
6, Fn. 6.) Opinion work-product includes documents revealing mental impressions, conclusions,
opinions, or legal theories, Fed. R. Civ. P. 26(b)(3), and naturally included within those categories is an
attorney’s legal strategy. See Hickman v. Taylor, 329 U.S. 495, 511 (1947).

                                                      6
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 8 of 18 PageID #:2925




       Here, Kerr is a consulting expert working with the lawyers and their clients to assist their

efforts in the legal proceedings (mostly in New York). The majority of the privileged emails

involved attorneys Dain, Cohenson and Salzman providing legal advice and/or sharing their

work product regarding the litigations. The lawyers, clients and Kerr would exchange legal

advice and work product concerning the legal issues at play around the country. Kerr – as a

consulting expert – would provide input at the request of counsel. Undeniably, these emails are

privileged.

       B.      Including Kerr on the Privileged Communications Did Not Waive the
               Privilege

       Despite Plaintiff’s contention, disclosure of a party’s or attorney’s work product to a third

party “does not automatically waive work-product protection.” Miller UK Ltd. v. Caterpillar,

Inc., 17 F. Supp. 3d 711, 735-736 (N.D. Ill. 2014). Rather, a waiver occurs “when the protected

communications are disclosed in a manner that ‘substantially increase[s] the opportunity for

potential adversaries to obtain the information.’” Id. Here, the parties took precautions in

protecting the work product created by the parties and attorneys by keeping the information

confidential (and out of the hands of Plaintiff and her husband) and by entering into a joint

defense agreement.

       Additionally, the common interest or joint defense doctrine protects against waiver in this

case even with respect to the emails that Kerr was included as a recipient on the emails. Kerr

was part of the legal strategy team working on behalf of Joanne Black and therefore shared a

common interest with the team. The purpose of the common interest doctrine is to “‘foster

communication’ between parties that share a common interest and to ‘protect the confidentiality

of communications . . . where a joint . . . effort or strategy has been decided upon or undertaken

by the parties and their respective counsel.’” Dexia Credit Local v. Rogan, 231 F.R.D. 268, 272


                                                 7
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 9 of 18 PageID #:2925




(N.D. Ill. 2004). “The determination of whether a privileged document falls within a common

interest depends upon the reason for disclosure and not when the document was created.” Id.

“While often arising in the context of a joint defense, the common interest doctrine more

generally applies to any parties who have a ‘common interest’ in current or potential litigation,

either as actual or potential plaintiffs or defendants.” Id. (citing Beneficial, 205 F.R.D. at 216.)

“In some cases, this common goal includes pursuit of litigation against a common adversary.” Id.

       Plaintiff misstates the law as to the limitations of the common interest exception with

work-product. In Beneficial, the Court was reciting the rule that “the common interest rule

covers communications between non-lawyers of multiple parties with a common interest, but

only if (1) one party is seeking confidential information from the other on behalf of an attorney;

(2) one party is relaying confidential information to the other on behalf of an attorney; and (3)

the parties are communicating work-product that is related to the litigation.”           Beneficial

Franchise Co. v. Bank One, N.A., 205 F.R.D. 212, 220 (N.D. Ill. 2001). Plaintiff left out the

“between non-lawyers” in her analysis. (Memo at 4.) This is important because a majority of

the emails withheld on the work-product/common interest basis involved lawyers (Mr. Dain, Mr.

Salzman and Ms. Cohenson). Generally, the emails between Kerr and Wrigley (not discussing

work product or attorney-client communications) will be produced to Plaintiff.

       Kerr is withholding the remaining emails involving work product. Kerr was a consulting

expert in New York, a respondent to a motion for temporary restraining order sought by Plaintiff

in New York and also a party, along with Anthony Dain, Cherie Wrigley, Ira Salzman, Lisa

Diponio, Gayle Young, Melissa Cohenson, Brian A. Raphan, P.C., Esaun G. Pinto, and CPI

Investigations, to litigation in the United States District Court for the Eastern District of New

York (Black et al v. Anthony Dain et al, Case No. 16-cv-01238). As a consulting expert,



                                                 8
    Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 10 of 18 PageID #:2925




Joanne’s team engaged Kerr to appear in an action pending in probate court in Richmond

County, New York to testify if the Court had any questions concerning the accounting Kerr

conducted in the DPC. Kerr also reviewed the Final Accounting filed by Bernard Black as

Executor of the Estate of Renata Black in connection with a Westchester County Surrogate Court

action. In fact, in the DPC, Judge Leith recognized the benefit of Kerr’s continued involvement

and ordered for Kerr’s invoices to be paid related to her assistance in the New York actions.

Throughout these proceedings, Kerr has assisted Joanne Black’s team of family members and

lawyers. These individuals all share a common interest in these proceedings – protecting Joanne,

her rights and the assets she is entitled under the law while pursing litigation against Plaintiff and

her husband Bernard. The law favors extending the privileged communications to third parties

including accountants. (See Jaffe Pension Plan, 244 F.R.D. at 420; Rule 26(b)(3).) Because of

Kerr’s important role in these matters, it would be unjust to find waiver of privileges.

        C.     This Court Does Not Need to Conduct In Camera Review

        Kerr is producing emails and documents to Plaintiff, approximately two-thirds of the

emails and documents on her log. Included within this production are emails and documents

related to communications among the Defendants regarding contacting Northwestern University.

The only documents that remain on the log are both privileged and generally unrelated to the

claims and defenses in this lawsuit. If Plaintiff continues to challenge Kerr’s claim of privilege

on the remaining emails and documents on Kerr’s Second Amended Log, an in camera review is

unnecessary.5 The Court may discern from the entries on the Second Amended Log that the

documents are either privileged and/or not relevant.


5
   Plaintiff has not (and cannot) meet her burden to show that the crime-fraud exception applies.
“Disclosure of otherwise privileged attorney-client communications under the crime-fraud exception
cannot based solely on a charge of illegality unsupported by any evidence.” People v. Radojcic, 2013 IL
114197, ¶ 44, 998 N.E.2d 1212, 1222-1223. (Emphasis added). Here, Plaintiff states that the torts were

                                                  9
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 11 of 18 PageID #:2925




       For example, below are general categories and examples of emails and documents that

Kerr continues to maintain are privileged:

              Emails between Kerr and her New York attorneys: e.g., KERR0000173,
               KERR0000174, KERR0000228, KERR0000686

              Emails with joint defense team regarding Bernard Black’s offer to globally
               settlement all matters pending: e.g., KERR0004724, KERR0004768,
               KERR0004874, KERR0004974

              Emails regarding Kerr’s potential testimony in New York on behalf of
               Joanne Black: e.g., KERR0004864, KERR0004968, KERR0005013,

              Emails regarding litigation strategy in collecting judgments against Bernard
               Black: e.g., KERR0004888, KERR0004975

       Plaintiff requests the Joint Defense Agreement. Although Plaintiff is not entitled to the

agreement, Plaintiff is permitted to discover information concerning the agreement including (1)

whether the agreement is written or oral; (2) the date(s) the agreement was executed; (3) the

individuals involved; and (4) generally the scope of the agreement. Swanson v. Griebel, Case

No. 11 C 7768, 2012 U.S. Dist. LEXIS 50254, *3-4 (N.D. Ill. Apr. 10, 2012). Plaintiff,

however, is already in possession of this information, which was obtained during Mr. Dain’s

deposition in this matter. (See A. Dain Dep. 20:9-25:1 (Sept. 6, 2018), attached here as Exhibit

C)

II.    KERR PRODUCED               OR        LOGGED      RELEVANT         AND      RESPONSIVE
       DOCUMENTS

       In addition to the privilege issues, Plaintiff claims other deficiencies with Kerr’s

production and log. Several of these issues are now moot due to Kerr’s voluntary production,

including (1) sufficiency of the descriptions in Kerr’s privilege log; (2) communications




committed in furtherance of preventing Plaintiff from testifying. There is no evidence Defendants
committed any crimes and the communications were in furtherance of Defendants attempting to commit a
crime.

                                                10
    Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 12 of 18 PageID #:2925




involving non-lawyers; (3) the date of when the common interest began; and (4) documents with

undisclosed or unknown recipients.

        Based on Plaintiff’s review of the other Defendants’ privilege logs, she also claims – with

no support – that Kerr is withholding documents. (Memo. at 9-10.) For example, Plaintiff

argues that Kerr did not log or produce email communications with Anthony Dain and Melissa

Cohenson that Plaintiff believes exist. Plaintiff overlooked these communications on Kerr’s

privilege log, for example: KERR0000219, KERR0000220, KERR0006273, KERR0007236

        Plaintiff’s other complaints include a letter regarding an accounting review conducted by

Kerr related to the probate matter in Westchester County, New York (which was on Melissa

Cohenson’s log) and communications regarding Carl Glatstein (Bernard Black’s former lawyer),

both of which have no relevancy to the claims or defenses in this litigation under Rule 26(b)(1)

and therefore were not produced or logged. (Memo. at 9-10.) Plaintiff alleges that Defendants

committed several torts including “defamation, intentional infliction of emotional distress and

civil conspiracy to prevent her from testifying in several related cases.”6 (Memo. at 1.) These

email communications and documents have nothing to do with Defendants conduct to prevent

Plaintiff from testifying. And, the emails concerning Carl Glatstein were sent after Plaintiff filed

this action. Therefore, these email communications are not relevant to the claims at issue in this

lawsuit.

III.    COUNSEL FOR               KERR       PROPERLY           OBJECTED          DURING         KERR’S
        DEPOSITION

        Plaintiff was put on notice over ten months ago that Kerr was asserting privileges. Kerr

served her privilege log on Plaintiff two days before Kerr’s deposition. Plaintiff’s counsel made

no effort to meet and confer before the deposition (or at any time since) to discuss concerns
6
 Civil conspiracy is not a separate tort; rather, Plaintiff must prove first the underlying tort (e.g. civil
conspiracy to commit defamation).

                                                    11
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 13 of 18 PageID #:2925




about the log. Had Plaintiff’s counsel raised these issues with Kerr’s counsel before Kerr’s

deposition, Plaintiff would not be in this position – claiming she needs to re-depose Kerr. By

failing to raise the issue with Kerr’s counsel and attempting to elicit the basis and the contours of

the privilege from the non-lawyer Kerr who had no role in deciding what ought to be logged as

privileged, Plaintiff’s counsel put himself in this position. The following testimony demonstrates

this point.

                  Q     (BY MR. SCHAALMAN Let's move to Exhibit 3.
                       (Exhibit Number 3 was marked.)
                   Q (BY MR. SCHAALMAN) Ms. Kerr, are you
               familiar with Exhibit 3?
                   A I am.
                   Q Did you assist in its preparation?
                   A No.
                   Q Do you -- this is a privilege log. Are
               you aware of that?
                   A Correct.
                   Q Okay. And it indicates privilege -- it
               lists privilege status for a number of documents.
               Did you have a role in locating the documents that
               are listed on this privilege log?
                       MR. MANDELL: Object to form.
                   A I -- did I have -- did I prepare --
               prepare this?
                   Q (BY MR. SCHAALMAN) No. I'll ask it
               again.
                   A Okay.
                   Q Did you have a role in locating the
               documents that are described on the privilege log?
                   A No.
                   Q Do you know how the documents described on
               the privilege log were assembled?
                   A No. That's a legal matter.
                   Q The question of whether you know is not a
               legal matter. It may be that lawyers participated in
               it. Do you know how the documents were assembled?
                   A No.
                   Q Did you provide any information or sources
               for the documents that are on the privilege log to be
               assembled?
                       MR. MANDELL: Object to form.


                                                 12
 Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 14 of 18 PageID #:2925




                   A I gave my -- all of my files to my
               attorney.
                   Q (BY MR. SCHAALMAN) Okay. Were these
               files that you gave electronic or hard copy files?
                   A Electronic.
                   Q And did you provide your hard drive to
               your attorney?
                   A I gave him access to my hard drive.
                   Q Okay. And did you participate in the
               search on your hard drive?
                   A No.
                   Q Did you participate in assisting your
               attorneys with providing search terms for the search
               of your hard drive?
                   A No.
(Ex. D, at 48:17-50:15)

       Despite Kerr testifying that her lawyers retrieved the documents and created the privilege

log, Plaintiff’s counsel repeatedly asked Kerr specific questions about emails withheld on the

privilege log. For example,

                  Q (BY MR. SCHAALMAN) Do you know whether there are any
               attorneys who are senders of that document or
               authors?
                       MR. MANDELL: Objection, foundation. She
               testified she doesn't remember what the document is.
                   A No.
                   Q (BY MR. SCHAALMAN) Based on --
                       MR. MANDELL: And she testified that she
               doesn't -- she didn't prepare this document.
                   Q (BY MR. SCHAALMAN) Based on the
               description on the privilege log, were there any
               attorneys sending Document 5416 to you?
                       MR. MANDELL: Objection, no foundation,
               calls for speculation. She testified she didn't put
               this together. She didn't -- she doesn't remember
               the documents. You're asking her to speculate.
                   A I'd have to speculate.
(Ex. D, at 58:21-59:12.)

       In this context, Kerr’s counsel’s objections were entirely proper. Plaintiff’s counsel knew

that Kerr did not have any personal knowledge concerning the privilege. Plaintiff fails to explain



                                               13
 Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 15 of 18 PageID #:2925




why this objection was improper and what she will gain by re-deposing Kerr regarding a topic in

which she has no personal knowledge. See, e.g., GSI Group, Inc. v. Sukup Mfg. Co., Case No.

05-3011, 2007 U.S. Dist. LEXIS 93741, *25-26, 2007 WL 4556703 (N.D. Ill. Dec. 21, 2007)

(acknowledging that “in appropriate circumstances, it acceptable for a deponent to answer that he

or she would be speculating.”)

       Kerr’s counsel also properly asserted the privileges for those questions in which

Plaintiff’s counsel sought to uncover information that is protected by the attorney-client privilege

and/or work product doctrine. For example, Kerr was a consulting expert for Joanne’s team.

Plaintiff’s counsel, however, continued to press Kerr on recommendations she may have made to

the team regarding seeking civil theft charges against Plaintiff’s husband, Bernard Black, as

stated here:

                  Q.   (BY MR. SCHAALMAN)
               In your investigation on behalf of Joanne
               Black, did you have a role in recommending that civil
               theft be considered regarding the activities of
               Bernard Black?
                        MR. MANDELL: Objection, attorney/client
               privilege, common interest doctrine, work product.
               Instruct the witness not to answer.
                   Q (BY MR. SCHAALMAN) Mr. Mandell made the
               objection, and I have the right to at least test the
               limits of that objection. Did you speak to other
               people about the possibility of a claim for civil
               theft in your investigation on behalf of Joanne
               Black?
                       MR. MANDELL: Objection. Same objection,
               attorney/client privilege, work product, common
               interest doctrine. You have stated a subject matter
               and asked if she spoke to people in that particular
               group about that subject matter. That violates the
               privilege. I instruct you not to answer.

(Kerr’s Dep. 29:6-24 (August 31, 2018), attached as Exhibit D.)



                                                14
    Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 16 of 18 PageID #:2925




        Mr. Mandell’s objection to privilege and instruction to Kerr not to answer was proper.

See Coates v. Johnson & Johnson, 85 F.R.D. 731, 733 (N.D. Ill. 1980) (the general rule in this

district is that, absent a claim of privilege, it is improper for counsel at a deposition to instruct a

client not to answer (emphasis added)). Other than instructing Kerr not to answer on the basis of

privilege, counsel for Kerr did not instruct his client not to answer Plaintiff’s counsel’s

questions.7

        Plaintiff cannot show a need for further deposition testimony. Kerr testified to the non-

privileged information relevant to the claims and/or defenses in this matter.                And, Kerr’s

counsel’s objection did not impair Plaintiff’s counsel’s ability to ask and obtain information from

Kerr. Rather, Plaintiff’s counsel chose to continue to ask Kerr questions to which he knew she

did not have the answers and would result in objections from Kerr’s counsel. The emails and

documents that Kerr will now produce have nothing to do with the narrow issues remaining in

this case i.e. the truth of whether Kerr was court appointed and whether she was ordered to

investigate Esaun Pinto. This Court should deny Plaintiff’s motion to compel deposition

testimony from Kerr. Finally, Plaintiff’s request should also be denied because Plaintiff has

failed to specify which questions she is seeking to compel answers from Kerr, this Court should

deny Plaintiff’s request to re-depose Kerr. See Reed v. Advocate Health Care, Case No. 06 C

3337, 2008 U.S. Dist. LEXIS 3561, *10 (N.D. Ill. Jan. 17, 2008).

                                            CONCLUSION

        For the reasons set forth herein, Pamela Kerr respectfully requests that this Court deny

the motion to compel and for such further and other relief this Court deems just and proper.

7
  Contrary to Plaintiff’s implication (Memo. at 13.), counsel for Kerr did not “recognize the impropriety”
of his instruction to Kerr not to reveal communications among parties with a common interest in
answering a certain question. Nor did counsel for Kerr instruct Kerr that she does not have to disclose
communications she had with Ms. Wrigley while performing her investigations as a forensic accountant
in the matter of Joanne Black.

                                                    15
 Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 17 of 18 PageID #:2925




Dated: October 23, 2018                  Respectfully submitted,

                                         PAMELA KERR

                                         By:   /s/ Danielle N. Twait
                                                One of her attorneys

                                         Steven P. Mandell (ARDC #6183729)
                                         Steven L. Baron (ARDC #6200868)
                                         Natalie A. Harris (ARDC #6272361)
                                         Danielle N. Twait (ARDC #6298748)
                                         MANDELL MENKES LLC
                                         1 North Franklin Street, Suite 3600
                                         Chicago, IL 60606
                                         (312) 251-1000
                                         smandell@mandellmenkes.com
                                         sbaron@mandellmenkes.com
                                         nharris@mandellmenkes.com
                                         dtwait@mandellmenkes.com

                                         Counsel for Defendant, Pamela Kerr




                                       16
  Case: 1:17-cv-00101 Document #: 214 Filed: 10/23/18 Page 18 of 18 PageID #:2925




                                   CERTIFICATE OF SERVICE

           The undersigned, an attorney, hereby certifies that on October 23, 2018, she filed the

motion with the Clerk of the Court via the ECF system, which automatically serves all registered

parties.



                                                             /s/ Danielle N. Twait




                                                   17
